ETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claims 1 and 14 are objected to because of the following informalities: 
Claim 1:  Lines 2-3 should each end with --;-- instead of “,”.
Claim 14: “herein” should actually be --wherein--.
Appropriate correction is required.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-2 and 5 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 3, 6, and 21 of U.S. Patent No. 10,809,124 (Farsad). Although the claims at issue are not identical, they are not patentably distinct from each other because the patented claims are narrower in scope than the instant claims and therefore read on the instant claims.

Claim 1: Farsad discloses an echelle spectrometer comprising:
a slit opening for incoming light (claim 1), 
a collimator which collimates a diverging beam of light generated through the slit  (claim 1), 
a reflective echelle grating which disperses the collimated light along a first dimension  (claim 1);
a cross-disperser which disperses at least a portion of the collimated light in a second dimension orthogonal to the first dimension to create a two-dimensional spectral field-of-view  (claim 1); and 
an imaging system which images the two-dimensional spectral field-of-view onto a detector (claim 1);
claims 1 + 21).

Claim 2: Farsad further discloses wherein the collimator comprises an off-axis section of a parabolic mirror which reflects the diverging beam of light generated through the slit to form collimated light to be incident upon the reflective echelle grating (claim 3).

Claim 5: Farsad further discloses wherein the cross disperser comprises a reflective planar diffraction grating (claim 6).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 8-11, and 14-16 are rejected under 35 U.S.C. 103 as being unpatentable over Yang et al. (US 2016/0232258), hereinafter Yang, in view of Beardsley et al. (US 2017/0268927), hereainfter Beardsley.

Claim 1: Yang discloses an imaging system (Fig. 3) comprising:
	a slit opening for incoming light (implied); 
Fig. 3, by the collimated “feature rays coming from the object space” [0055]); and 
 	an imaging system (100) which images the field-of-view onto a detector (180) [0055];
 	wherein the imaging system (100) comprises primary (120), secondary (140), and tertiary (160) tilted mirrors, where each of the tilted mirrors (120/140/160) comprises a freeform, rotationally non-symmetric surface shape [0055].
 	Yang is silent with respect to the imaging system being an echelle spectrometer with a reflective echelle grating and a cross-disperser.
 	Beardsley, however, in the same field of endeavor of optical imaging, discloses an echelle spectrometer (100) (Fig. 1) comprising:
	a slit (101) opening for incoming light [0036]; 
 	a collimator (105) which collimates a diverging beam of light generated through the slit (101) [0036];
 	a reflective echelle grating (130) which disperses the collimated light along a first dimension [0036];
 	a cross-disperser (140) which disperses at least a portion of the collimated light in a second dimension orthogonal to the first dimension to create a two-dimensional spectral field-of-view [0036]; and 
 	an imaging system (160/170/180) which images the two-dimensional spectral field-of-view onto a detector (195) [0037].
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Yang’s imaging system with an echelle grating and  cross-disperser for the purpose of measuring the properties of light (Beardsley [0002]).

Claim 2: Yang, in view of Beardsley, further discloses wherein the collimator (105) comprises an off-axis section of a parabolic mirror which reflects the diverging beam of light generated through the slit (101) to form collimated light to be incident upon the reflective echelle grating (130) (Beardsley [0039]).

Claim 3: Yang does not explicitly disclose wherein the reflective echelle grating comprises diffraction grating grooves having a blaze angle of about 66 degrees.
 	However, as disclosed by Applicant, the typical range of blaze angles is 50-80 degrees and blaze gratings are generally tilted steeply (e.g. near 0.5 degrees) in order to diffract into much higher orders than for typical diffraction gratings (Spec. [0023]).  Beardsley furthermore discloses wherein “[c]hanging the blaze angle… affects spectral resolution and diffraction order spacing” (Beardsley [0044]).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Yang’s echelle grating by optimizing the blaze angle for the purpose of obtaining the desired spectral resolution for a specific application (Beardsley [0044]).  IT is furthermore evident that Yang’s echelle grating is a standard echelle grating (absent any indication to the contrary) and thus has a high tilt angle near 0.5 degree from the blaze angle.

Claim 8: Yang, in view of Beardsley, does not explicitly disclose wherein the detector comprises an area array detector having active area height and width dimensions of less than 20 mm.
 	However, Beardsley does disclose wherein the detector (195) is a CMOS [0059].  Furthermore, Applicant has disclosed that the claimed detector is just a typical detector, such as a CMOS having active area height and width dimensions of less than 20 mm (Spec. [0035]).
 	Therefore, Beardsley’s CMOS detector inherently comprises an area array detector having active area height and width dimensions of less than 20 mm.

Claim 9: Yang, in view of Beardsley, does not explicitly disclose wherein the detector comprises an area array detector having active area height and width dimensions of from 10 to 13 mm.
 	However, Beardsley does disclose wherein the detector (195) is a CMOS [0059].  Furthermore, Applicant has disclosed that the claimed detector is just a typical detector, such as a CMOS active area height and width dimensions of from 10 to 13 mm (Spec. [0035]).
 	Therefore, Beardsley’s CMOS detector inherently comprises an area array detector having active area height and width dimensions of from 10 to 13 mm.

Claim 10: Yang, in view of Beardsley, further discloses wherein the detector is a CMOS based sensor (Beardsley [0059]) with a resolution of 2560 x 2048 comprised of 5 pm pixels, having an active area of 12.8 x 10.24 mm (characteristics of a typical CMOS detector, as disclosed by Applicant, Spec. [0035]).

Claim 11: Yang further discloses wherein the primary (120), secondary (140), and tertiary (160) tilted mirrors are optically coupled in a folded configuration (evident from Fig. 3), but does not explicitly 
 	However, Applicant has provided no criticality for this particular geometry, disclosing only that it is “a particular embodiment” (Spec. [0027]).  Furthermore, it is well known to make a device compact for purposes of portability.  In re Lindberg, 194 F.2d 732, 93 USPQ 23 (CCPA 1952).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Yang’s folded spectrometer configuration to have a specific dimensional configuration for the purpose of making the spectrometer easy to transport and use in field settings.

Claim 14: Yang, in view of Beardsley, further discloses wherein the primary, secondary, and tertiary tilted mirrors comprise an optical system with an F/# of about 2 (Beardsley [0068]), but does not explicitly disclose the optical system having a nominal focal length of about 95 mm in Y and 79 mm in X.
 	However, Applicant has provided no criticality for this focal length, disclosing only that it is part of “the illustrated embodiment” (Spec. [0036]).  Furthermore, Beardsley discloses wherein the focal length is dependent upon the numerical aperture (Beardsley [0060-0061]).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the numerical aperture of Yang’s optical system to provide the desired focal length for the purpose of maximizing the total throughput while maintaining high spectral resolution (Beardsley [0063]).  Furthermore, “[d]etermining where in a disclosed set of percentage ranges the optimum combination of percentages lies is prima facie obvious.” In re Peterson, 315 F.3d 1325, 1330, 65 USPQ2d 1379, 1382-83 (Fed. Cir. 2003); see also In re Geisler, 116 F.3d 1465, 1470, 43 USPQ2d 1362, 1365 (Fed. Cir. 1997) (“[I]t is not inventive to discover the optimum or workable ranges by routine experimentation.” In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1995)).

Claim 15: Yang, in view of Beardsley, further discloses wherein an aperture stop (110) of the optical system (100) comprised of the primary (160), secondary (170), and tertiary (180) mirrors is located at the echelle grating (130) (“Aperture stop 110 can also be located near the grating, Beardsley [0041]).

Claim 16: Yang further discloses wherein each of the primary, secondary, and
tertiary mirrors are freeform surfaces described by a base conic with a Zernike polynomial cap, following the equation:
                
                    z
                    
                        
                            x
                            ,
                            y
                        
                    
                    =
                     
                    
                        
                            c
                            
                                
                                    ρ
                                
                                
                                    2
                                
                            
                        
                        
                            1
                            +
                            
                                1
                                -
                                (
                                1
                                +
                                κ
                                )
                                
                                    
                                        c
                                    
                                    
                                        2
                                    
                                
                                
                                    
                                        ρ
                                    
                                    
                                        2
                                    
                                
                            
                        
                    
                    +
                    
                        
                            ∑
                            
                                j
                                =
                                1
                            
                            
                                36
                            
                        
                        
                            
                                
                                    C
                                
                                
                                    j
                                
                            
                            
                                
                                    Z
                                
                                
                                    j
                                
                            
                        
                    
                
            
where z is the sag of the surface, c is the curvature of the base conic, ρ is the radial coordinate, κ is the conic constant, Cj is the coefficient of the jth Zernike term, Zj (“The freeform surface term can be XY polynomials, Zernike polynomials, Chebyshev polynomials, or the like.” [0038]).

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Yang, in view of Beardsley as applied to claim 1 above, and further in view of Stanco et al. (US 5,784,158), hereinafter Stanco.

Claim 4: Yang is silent with respect to a dichroic mirror.
 	Stanco, however, in the same field of endeavor of optical investigation, discloses an apparatus comprising a dichroic mirror, wherein the dichroic mirror reflects an ultraviolet light portion of the light and transmits visible light (Col. 9, Lines 6-11).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Yang’s spectrometer with a dichroic mirror for the purpose of reflecting ultraviolet radiation.  It would have been furthermore obvious to place this dichroic mirror between the echelle grating and the cross-disperser to prevent ultraviolet light from entering the imaging system and thus degrading the quality of the obtained images.  

Claims 5-7 are rejected under 35 U.S.C. 103 as being unpatentable over Yang, in view of Beardsley as applied to claim 1 above, and further in view of Schuma (US 5,402,227), hereinafter Schuma.

Claim 5: Yang is silent with respect to the cross disperser comprising a reflective planar diffraction grating.
Schuma, however, in the same field of endeavor of optical imaging, discloses a spectrometer (10) comprising a cross disperser (19) (Fig. 1), wherein the cross disperser (19) comprises a reflective planar diffraction grating (Col. 2, Lines 40-50).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Yang’s echelle spectrometer by replacing the prism with a reflective planar diffraction grating for the purpose of folding the light path to make the spectrometer more compact.  


Claim 6: Yang does not explicitly disclose wherein the cross disperser is tilted in both X and Y axis to unobscure the outgoing diffracted light.
 	However, the Examiner takes Official notice that it is well known to configure optical elements such that the signal-to-noise ratio is maximized.
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Yang’s cross disperser by tilting it in both X and Y axis for the purpose of unobscuring the outgoing diffracted light and thus maximizing the signal-to-noise ratio for optimal analysis.  

Claim 7: Yang does not explicitly discloses wherein the cross disperser has about 500 grooves per mm.
 	However, Applicant has provided no criticality for this groove density, disclosing only that “[i]n a particular embodiment, the cross-disperser may have, e.g., near 500 grooves/mm” (Spec. [0025]).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the cross-disperser to have the desired groove density, such as 500 grooves/mm, for the purpose of sufficiently spacing out the spectral orders. 

Claims 12-13 are rejected under 35 U.S.C. 103 as being unpatentable over Yang, in view of Beardsley as applied to claim 11 above, and further in view of Day (US 2014/0268127), hereinafter Day, and Harnisch (US 2005/0046839), hereinafter Harnisch.

Claim 12: Yang further discloses wherein the light path is completely unobscured by bending the light into a fully 3D package (evident from Fig. 3 that no light rays are blocked), but does not explicitly disclose wherein the volume of the echelle spectrometer is less than 10 liters.
 	However, Applicant has provided no criticality for this volume, stating only that “[i]n particular embodiments… the volume… of the echelle spectrometer may be… less than 10 liters” (Spec. [0037]).   Beardsley, furthermore, in the same field of endeavor of optical imaging, discloses the use of a folding mirror (150) to decrease the volume of the echelle spectrometer for more compactness (Beardsley [0050]).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Yang’s echelle spectrometer to have a small volume for the purpose of “creat[ing] a more compact design” (Beardsley [0050]).  It is furthermore well known to construct echelle spectrometers to have a volume less than 10 liters (Day [0033]; Harnisch [0060]).

Claim 13: Yang, in view of Beardsley, does not explicitly disclose wherein an object numerical aperture (NA) of the echelle spectrometer is about 0.11.
 	However, Applicant has provided no criticality for this value of an object numerical aperture, disclosing only that it yields an etendue of 7.3 x 10-5 mm2/sr (Spec. [0037]).  Furthermore, Beardsley discloses wherein increasing the numerical aperture also increases the etendue (Beardsley [0063]).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Yang’s echelle spectrometer by optimizing the object numerical aperture for the purpose of maximizing the total throughput while maintaining high spectral resolution (Beardsley [0063]).  Furthermore, “[d]etermining where in a disclosed set of percentage ranges the optimum combination of percentages lies is prima facie obvious.” In re Peterson, 315 F.3d 1325, 1330, 65 USPQ2d 1379, 1382-83 (Fed. Cir. 2003); see also In re Geisler, 116 F.3d 1465, 1470, 43 USPQ2d 1362, In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1995)).

Conclusion
Any inquiry concerning this communication or earlier communications from the Examiner should be directed to HINA F AYUB whose telephone number is (571)270-3171.  The Examiner can normally be reached on 9am-5pm ET Mon-Fri.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s supervisor, Kara Geisel can be reached on 571-272-2416.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Hina F Ayub/
Primary Patent Examiner
Art Unit 2896